IN THE SUPREME COURT OF TENNESSEE
                              AT KNOXVILLE
                                   January 4, 2006 Session

             STATE OF TENNESSEE v. STEVEN JAMES ROLLINS

                 Direct Appeal from the Court of Criminal Appeals
                        Criminal Court for Sullivan County
                        No. S45,685   R. Jerry Beck, Judge



               No. E2003-01811-SC-DDT-DD - Filed March 16, 2006




ADOLPHO A. BIRCH, JR., J., concurring in part and dissenting in part.

I concur in the conclusion of the majority that Rollins’ convictions should be affirmed. As to the
sentence of death, however, I respectfully dissent. I continue to adhere to my view that the
comparative proportionality review protocol currently embraced by the majority is inadequate to
shield defendants from the arbitrary and disproportionate imposition of the death penalty. See State
v. Reid, 164 S.W.3d 286, 323-325 (Tenn. 2005)(Birch, J., concurring and dissenting), and cases cited
therein. Accordingly, I respectfully dissent from that portion of the majority opinion affirming the
imposition of the death penalty in this case.



                                                     ___________________________________
                                                     ADOLPHO A. BIRCH, JR.